Citation Nr: 1106154	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  09-17 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse for 
purposes of receiving VA death pension benefits.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel



INTRODUCTION

The Veteran served on active duty from January 1967 to January 
1971.  He died in September 1974.  The appellant is seeking 
entitlement to VA death benefits as the Veteran's surviving 
spouse.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a November 2007 determination from the Department of 
Veterans Affairs (VA) Regional Office (RO) above.  

As discussed below, the appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

The appellant is seeking entitlement to death pension benefits as 
the surviving spouse of the deceased Veteran.  

Dependency and indemnity compensation and death pension benefits 
may be paid to the surviving spouse of a veteran in certain 
circumstances.  For VA purposes, a surviving spouse is defined a 
person of the opposite sex whose marriage to the veteran meets 
the requirements of 38 C.F.R. § 3.1(j) and who was the spouse of 
the veteran at the time of the veteran's death and: (1) who lived 
with the veteran continuously from the date of marriage to the 
date of the veteran's death except where there was a separation 
which was due to the misconduct of, or procured by, the veteran 
without the fault of the spouse; and (2) except as provided in § 
3.55, has not remarried or has not since the death of the veteran 
and after September 19, 1962, lived with another person of the 
opposite sex and held himself or herself out openly to the public 
to be the spouse of such other person.  38 C.F.R. § 3.50(b).

For VA purposes, marriage means a marriage valid under the law of 
the place where the parties resided at the time of the marriage, 
or the law of the place where the parties resided when the right 
to benefits accrued.  38 C.F.R. § 3.1(j).

Review of the record reveals that the Veteran and appellant were 
married in January 1968 and remained married until the Veteran's 
death in September 1974.  However, the evidence also reflects 
that the appellant remarried G.S.A. in January 1997, to whom she 
remained married until his death in September 2000.  See VA Form 
686c, dated September 2007.  

Following the death of G.S.A., the appellant filed a claim 
seeking entitlement to VA death pension benefits, asserting that 
she is the surviving spouse of the Veteran.  

Remarriage is generally a bar to eligibility for status as a 
surviving spouse; however, there are ten exceptions to the 
general rule.  See 38 C.F.R. §§ 3.55(a)(1) to (a)(10); see also 
38 U.S.C.A. §§ 103(d), 1311(e).  Remarriage of the surviving 
spouse shall not bar the furnishing of benefits if the marriage 
was void or has been annulled by a court having basic authority 
to render annulment decrees, unless it is determined by VA that 
the annulment was obtained through fraud by either party or by 
collusion.  38 C.F.R. § 3.55(a)(1).  The remaining exceptions to 
the general rule are not applicable in this case because they (1) 
apply to marriages that were terminated prior to November 1, 
1990, or began on or after October 1998, or (2) involve benefits 
other than the DIC benefits sought by the appellant.  See 38 
C.F.R. §§ 3.55(a)(2-10).

In this case, while the appellant has reported that she married 
G.S.A. following the death of the Veteran, she has asserted that 
her marriage to G.S.A. was not legal because he was still married 
to a woman he previously married in Mexico.  

In evaluating this claim, the Board notes that the evidentiary 
record does not contain a copy of the marriage certificate 
documenting the marriage of the appellant and G.S.A., a copy of 
G.S.A.'s death certificate, or any documents which show that 
G.S.A. was married at the time of his marriage to the appellant.  
In this regard, the appellant has asserted that she had a copy of 
the marriage license and G.S.A.'s autopsy report but that she 
never had a copy of his death certificate.  She asserted that 
these items are in storage and, while it would be hard to find 
these items, she would need time to provide this information.  

While the appellant has asserted that G.S.A. was not legal and 
used his deceased brother's identification, she also provided the 
name and phone numbers to the places that would have information 
regarding the marriage certificate and G.S.A.'s death 
certificate.  See statement from the appellant dated January 
2011.  

VA has a duty to assist the appellant in the development of the 
claim, which includes making reasonable efforts to help her in 
obtaining evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, while it 
appears VA has contacted the appellant and requested that she 
provide the marriage certificate documenting her marriage to 
G.S.A. and G.S.A.'s death certificate, this information is not 
included in the record and the appellant has indicated that she 
needs additional time to obtain this evidence.  In addition, the 
evidentiary record does not contain any information regarding 
whether the appellant's marriage to G.S.A. was void, including 
information regarding whether he was married at the time of his 
marriage to the appellant.  

As a result of the foregoing, the Board finds that a remand is 
necessary in order for additional efforts to be made to obtain 
information pertinent to this claim, including specifically, the 
marriage certificate documenting the marriage of the appellant 
and G.S.A. and any information regarding G.S.A.'s prior marriage 
and death.  


Accordingly, the case is REMANDED for the following action:

1.	The AMC/RO should contact the appellant 
and/or any appropriate entity and attempt 
to obtain copies of the marriage 
certificate for the appellant and G.S.A., 
as well as the death certificate for 
G.S.A.  The AMC/RO should also attempt to 
obtain any pertinent information or 
evidence regarding whether G.S.A. was 
married prior to, or at the time of, his 
marriage to the appellant (if possible, 
but not required).  

a.	Because this information should be a 
matter of public record, a release 
form should not be required from the 
appellant.  However, the appellant is 
expected to assist the AMC/RO in 
obtaining this information and 
evidence, as it is needed to 
substantiate the claim.  Obtaining 
these records herself would greatly 
assist the Board in fully evaluating 
the claim.   

b.	All attempts to procure this 
information and evidence should be 
documented in the file, including all 
negative attempts.  

2.	Thereafter, the issue on appeal should be 
readjudicated.  If the benefit sought on 
appeal is not granted to the appellant's 
satisfaction, the appellant and her 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant need take no action unless otherwise informed.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


